DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9,10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetter et al. (9,844,272).
	Vetter discloses a shower seat comprising a frame100 comprising a first wall mount 111, a second wall mount 117 spaced from the first wall mount 111, a rear support 129 secured to and extending between the first and second wall mounts 111 and 117, a first rear leg 109, a second rear leg 115 spaced from the first rear leg 109, a first side support 103, a second side support 105 spaced from the first side support 103, a first front leg 121, and a second front leg 125 spaced from the first front leg 121, the first and second wall mounts 111 and 117 are configured to secure the frame to a wall, the first and second side supports 103 and 105 are rotatable relative to the first and second wall mounts 111 and 117 and the rear support 129; and a seat 101 secured to the frame, the frame configured to move the seat 101 between a use position and a stowed position.
	Regarding claim 2, the shower seat further comprises a biasing arrangement 133 configured to provide a biasing force to aid in movement of the seat from the use position to the stowed position.
	Regarding claim 3, the biasing arrangement 133 comprises a torsion spring .
	Regarding claim 5, the biasing arrangement comprises a gas strut 560 (Figs. 5A, 5B).
	Regarding claim 9, the shower seat further comprises a front support 131 extending between the first and second side supports 103 and 105, the first and second front legs 121 and 125 are connected to and rotatable relative to the front support 131.  
	Regarding claim 10, the seat 101 is secured to the first and second side supports 103 and 105 of the frame.
	Regarding claim 12, the first and second wall mounts 111 and 117 each comprise a curved portion and a flange, the flange defining a plurality of openings.
	Regarding claim 13, the first and second rear legs and the first and second front legs each comprise a height-adjustable foot 109A.
	Regarding claim 14, the seat 101 is in the use position, a bottom surface of the seat 101 is perpendicular to the first and second rear legs 109 and 115 and the first and second front legs 121 and 125, and wherein, when the seat 101 is in the stowed position, the bottom surface of the seat is parallel to the first and second rear legs and the first and second front legs.
	Regarding claim 15, the rear support 129 is formed integrally with at least a portion of the wall mounts and the first and second rear legs.
Allowable Subject Matter
Claims 4, 6-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breit discloses a foldable seat comprising front legs 142 and rear legs 152 rotatably mounted on the front and rear supports. 130.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUYEN D. LE
Primary Examiner
Art Unit 3754



/HUYEN D LE/Primary Examiner, Art Unit 3754